NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-10 and 14-20 are pending. Claims 11-13 are canceled. Amendment has overcome rejections under 35 USC 112(b).

Claim Interpretation
The limitation “wherein face hobbing the green hypoid gear” in independent claim 1 will be interpreted as referring to the step “face hobbing a gear blank and forming a green hypoid gear” also recited in claim 1; the limitation “wherein face hobbing the green hypoid gear” in independent claim 16 will be interpreted as referring to “face hobbing a gear blank and forming a green hypoid gear” recited in independent claim 16, and the limitation “wherein face hobbing the green hypoid gear” in independent claim 20 will be interpreted as referring to “face hobbing a gear blank and forming a green hypoid gear” recited in claim 20. In each independent claim only one face hobbing step is introduced, and no other interpretation is logically sensible in view of the specification. Note that, some statement on claim interpretation is necessary in order to establish the recited “wherein face hobbing the green hypoid gear” as definite claim language.

Allowable Subject Matter
Claims 1-10 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 16, and 20 recites a method of manufacturing a hard finished hypoid gear comprising: face hobbing a gear blank; heat treating the face hobbed hypoid gear; and hard hobbing teeth of the heat treated gear to form the hard finished hypoid gear. Each independent claim further requires the face hobbing step remove material from a root region a green hypoid gear and requires the hard hobbing does not remove material from that that same root region of the black hypoid gear, after the heat treating step.
Stadtfeld (Stadtfeld, Hermann J. "The basics of spiral bevel gears." Gear technology 2 (2001): 31-38), was applied as a prior art reference to anticipate originally filed claim 1 and to render obvious originally filed claims 16 and 20. Stadtfeld is the closest prior art reference of record. Stadtfeld discloses face hobbing, heat treatment, and hard hobbing (skiving) steps starting page 31, but Stadtfeld discloses uniformly removing material along a tooth flank face, and that the tooth flank has a root portion (page 37); therefore, Stadtfeld discloses removing some material in a root portion in the hard hobbing step. Stadtfeld discloses that features of the gear experience unfavorable distortions during heat treatments (Heat Treatment of Bevel Gears section first paragraph page 36), and that hard finishing, removes heat treatment distortions (Hard Finishing of Bevel Gears first paragraph). Stadtfeld further discloses that hard hobbing (skiving) machining the black (heat treated) gear teeth uses an identical machine setup to that for face hobbing (soft machining) on the same cutting machine (page 37 second and third columns). Overall Stadtfeld suggests that the hard hobbing should remove distortions material which forms during heat treatment, which would include any distortions that form at the roots. Further, the identical machining which Stadtfeld disclosed for both hobbing steps would be likely to work the same surfaces with respect to material removal when worked upon the same workpiece at different stages in production, and therefore would not be expected to meet the presently claimed requirements wherein face hobbing the green hypoid gear removes material from the root region of the green hypoid gear and hard hobbing the black hypoid gear does not remove material from the root region of the black hypoid gear. Independent claims 1, 16, and 20 define over Stadtfeld for at least the reasons stated above.
Claims 2-10 and 14-15 depend on claim 1, incorporate the limitations of independent claim 1 by dependence and therefore define over the prior art for at least the reasons given above. Dependent claims 17-19 depend on claim 16, incorporate the limitations of independent claim 16 by dependence and therefore define over the prior art for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736